Citation Nr: 1041258	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left little toe 
disability.

2.  Entitlement to service connection for left foot disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in March 2009.

The Board notes that the Board's March 2009 decision also 
included the issue of entitlement to service connection for 
hemoglobin C disease, which was reopened and remanded at that 
time.  Subsequently, in a July 2010 rating decision, entitlement 
to service connection for hemoglobin C disease was granted.  The 
grant of service connection constituted a full award of the 
benefit sought on appeal as to that issue.  Thus, entitlement to 
service connection for hemoglobin C disease is not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997).

Although the Veteran initially requested a Board hearing in 
December 2005, she subsequently withdrew her request and instead 
requested a personal hearing at the RO.  The RO hearing was held 
in May 2006; a transcript of this proceeding is associated with 
the claims file.

The issue of entitlement to service connection for left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current bilateral hearing 
loss disability.

2.  Left little toe disability is etiologically related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral hearing loss disability was 
neither incurred in nor aggravated by her active duty service, 
nor may it be presumed to have been so incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  The Veteran's left little toe disability is causally related 
to her active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2004 (regarding left toe disability) and March 
2006 (regarding bilateral hearing loss).  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  The RO provided the 
appellant notice regarding disability ratings and effective dates 
in March 2006 and April 2009.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that any defects with 
respect to the timing of the VCAA notice was not prejudicial, 
since the case was readjudicated in August 2010 via a 
supplemental statement of the case, thereby curing the defective 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, VA 
treatment records, private treatment records, and Social Security 
Administration records are on file.

However, the Board notes that the claims file is a rebuilt file 
and all service treatment and personnel records are not 
associated with the claims file.  When, as here, at least a 
portion of VA and service records cannot be located, through no 
fault of the Veteran, VA has a heightened duty to consider the 
benefit of doubt doctrine, to assist the claimant in developing 
the claim, and to explain its decision.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 51 
(1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board notes that in March 2005, VA notified the Veteran of the 
unavailability of the Veteran's claims file and service records.  
The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The Board concludes that all appropriate action was undertaken to 
obtain the claims file and VA and service records, and no further 
action is necessary.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c).

The Veteran was afforded VA examinations in July 2007 for 
bilateral hearing loss and in April 2010 for left toe disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
reports are thorough and contain sufficient information to decide 
the issues of entitlement to service connection for bilateral 
hearing loss and left little toe disability.  Thus, the Board 
finds that further examination is not necessary with regard to 
these issues.

The Board finds there was substantial compliance with its March 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional medical records were obtained and a VA medical 
examination and opinion was obtained.  Therefore, the Board will 
proceed to review and decide the claims based on the evidence 
that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist her have been 
fulfilled with respect to the issues of entitlement to service 
connection for bilateral hearing loss and left little toe 
disability and the appellant is not prejudiced by a decision on 
these claims at this time.

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Hearing loss disability for VA purposes is defined as auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz at 40 decibels or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz at 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes that every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1110, 1131, 1132, 
1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  However, if an increase is shown, the 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) and (b).

Factual Background and Analysis

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and for left little 
toe disability.  With regard to the bilateral hearing loss, the 
Veteran contends that her disability resulted from or was 
aggravated by her active duty.  The Veteran served as a hospital 
corpsman.

During the Veteran's examination for enlistment in August 1973, 
the examiner noted defective hearing.  The audiological 
evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35




LEFT
25





The Board finds that the remaining puretone thresholds are 
indecipherable.  The Board notes that the available service 
treatment records, although incomplete, did not reference any 
chronic bilateral hearing loss disability or ongoing treatment.  
A military separation examination is not of record.

In support of her claim, the Veteran submitted a private 
audiological evaluation and opinion from April 2006, which was 
produced by an audiologist.  The audiologist noted that the 
Veteran was exposed to missile and gunfire noise during basic 
training.  The audiologist also noted that the Veteran's service 
treatment records showed evidence of low frequency hearing loss 
when she was inducted into the service.  On examination, the 
Veteran's word recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and 100 percent for the left 
ear.  The Board notes that the results of the audiological 
evaluation were reported in graph form.  However, the Board is 
not competent to interpret these results.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  

In order to develop the matter of current hearing loss under VA 
guidelines, the Veteran was afforded a VA audiology examination 
in July 2007.  The examination was conducted by an audiologist.  
During the examination, the Veteran reported that her in-service 
noise exposure included missiles and loud music.  The Veteran 
denied experiencing any current tinnitus.  On examination, the 
Veteran's word recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and 96 percent for the left 
ear.  The audiological evaluation showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
5
LEFT
5
0
0
10
10

The examiner diagnosed the Veteran with bilateral hearing within 
normal limits.  The examiner concluded that the Veteran's low 
frequency hearing loss that was present in the right ear at 
enlistment could have been due to inattention to the task, 
cerumen, ambient noise in the test environment, or even a mild 
ear infection.  The examiner stated that no opinion was 
necessary, given that the Veteran's thresholds indicated that her 
hearing was within normal limits.

The Board notes that the private and VA treatment records and 
Veteran's statements document hearing loss difficulty; however, 
there is no competent evidence documenting that the Veteran meets 
the regulatory definition of hearing loss disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service connection, a 
claimant must first have a disability.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that service connection may 
not be granted unless a current disability exists); see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The competent evidence of record establishes that there is no 
chronic hearing loss disability.  Post service medical records, 
including the July 2007 evaluation administered by an 
audiologist, found that hearing at all relevant puretone 
threshold levels was within normal limits for VA purposes.  
Additionally, there was no impairment of speech discrimination.

The Board notes that the Veteran's service records show that her 
duties included that of a hospital corpsman and records indicate 
that she was previously employed as a nurse.  The Board therefore 
assumes that the Veteran does have some medical training.  She 
therefore may be assigned some degree of competency to address 
matters such as the etiology, aggravation, or diagnosis of 
medical disorders.  However, the Board assigns minimal probative 
weight to the Veteran's contentions regarding causation, 
aggravation, or diagnosis.  In this regard, to the extent her 
statements are competent evidence of hearing difficulty, they are 
far outweighed by the objective testing of record  showing normal 
hearing for VA purposes.  Significantly, the Board finds that the 
evidence does not show that the Veteran meets the statutory 
definition of hearing loss disability under 38 C.F.R. § 3.385.

In the absence of competent evidence of any chronic hearing loss 
disability, service connection for bilateral hearing loss is not 
warranted.  There is no doubt to be resolved, as the overwhelming 
weight of the evidence is against the claim of bilateral hearing 
loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim of entitlement to service 
connection for left little toe disability, the Board notes that 
the Veteran's service treatment records document that she 
underwent arthroplasty, proximal interphalengeal joint, left 
fifth toe in April 1977.  Prior to the surgery, the Veteran had 
prominent, painful callosities over the proximal interphalangeal 
joint, left fifth toe, which prevented proper wearing of 
regulation shoes.

VA and private treatment records document the Veteran's 
complaints of and treatment for left toe and foot pain.  

The Veteran was afforded a VA examination for her claimed left 
little toe and left foot disabilities in April 2010.  During the 
examination, the Veteran reported that she injured her left foot 
in the military due the shoes she was issued, which caused a lot 
of pain.  She reported that a hammertoe deformity caused her 
problems.  As a result, she underwent a proximal phalanx excision 
of her small toe on her left foot during her active duty service 
for the pain.  The Veteran reported that she still experiences 
pain in the small toes, and that the pain radiates across the 
metatarsal heads and laterally into the foot, into the leg, and 
up into the back.  She reported swelling around the lateral 
malleolus, which she also attributed to her small toe.  She 
reported pain and swelling at rest, when standing, and when 
walking.  She did not report any weakness or fatigability.  She 
reported that she had worked for 20 years as a nurse, but that 
she was currently unemployed and disabled due to her chronic 
anemia.

Physical examination of the Veteran revealed a limping left gait.  
Evaluation of the little toe showed that it was a "floppy toe," 
consistent with excision of the proximal phalanx, which is the 
treatment for a hammertoe deformity.  The Veteran had some 
tenderness of the small toe.  There were no ulcerations, 
callosities, instability, or abnormal wear patterns of the shoes.  
The Veteran had some edema just inferior to the lateral 
malleolus.  She had a functional limitation with standing and 
walking of less than 10 minutes before she must get off of her 
feet.  There were no additional limitations following repetitive 
use, nor were there flare-ups.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on her 
toe function.  The Veteran could dorsiflex and plantarflex all of 
her toes from 0 to 20 degrees without obvious pain; however, her 
small toe did not dorsiflex or plantarflex due to the lack of a 
proximal phalanx.  X-rays revealed excision of the proximal 
phalanx of the left small toe for a hammertoe deformity.  The 
examiner diagnosed the Veteran with correction of a left fifth 
hammertoe with excision of the proximal phalanx with a "floppy 
toe."  The examiner opined that the "floppy toe" is the normal 
sequelae of this type of surgery.

In sum, the Board notes that the Veteran's post-service medical 
records document a current left little toe disability.  With 
regard to a nexus to service, the Board finds that the service 
treatment records and the April 2010 VA examination and opinion 
support the Veteran's claim.  The Board believes considerable 
weight must be afforded to the April 2010 VA medical opinion, 
which stated that the Veteran's floppy toe is the normal sequelae 
of her in-service excision of the proximal phalanx.  As such, the 
Board finds that the evidence shows that the Veteran's left 
little toe disability is related to her service.  Therefore, the 
Board concludes that service connection for left little toe 
disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
not warranted.  To this extent, the appeal is denied.

Entitlement to service connection for left little toe disability 
is warranted.  To this extent, the appeal is granted.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for left foot disability, the Board observes that the 
Veteran clarified during the May 2006 RO hearing that her claim 
includes entitlement based on a secondary service connection 
theory, specifically that the disability is related to her left 
little toe disability.  Under 38 C.F.R. § 3.310, service 
connection is warranted for a disability, which is proximately 
due to, or the result of a service-connected disease or injury.  
The United States Court of Appeals for Veterans Claims has also 
held that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Veteran submitted a May 2009 private medical opinion in 
support of her claimed left foot disability.  The record states 
that the physician reviewed the Veteran's service treatment 
records and VA outpatient treatment records.  The opinion states 
that the Veteran suffered from a repetitive injury to her left 
5th toe with resultant surgery during her active duty service.  
The physician stated that the injury led to degenerative joint 
disease of the left 5th metatarsal with resultant difficulty 
ambulating.  The physician further stated that the Veteran has 
chronic pain, weakness, and difficulty ambulating as a result of 
her disease.  The Veteran's condition was described as severe and 
progressive, and the physician stated that the Veteran was likely 
to need surgery in the near future to remain ambulatory.  The 
physician opined that it was more likely than not that the 
Veteran's current left foot disease was the direct result of her 
injury to the left 5th toe.

In April 2010, the Veteran was afforded a VA medical examination 
in connection with her claimed left foot disability.  The 
examiner opined that there was no disability in the Veteran's 
left foot due to the surgery that was performed in the service 
for her left small toe hammertoe deformity.  The examiner further 
opined that none of the Veteran's complaints regarding her left 
foot, ankle, knee, and lower back are related to the in-service 
surgery, as they are non-physiologic for any toe condition.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  VA has a duty to assist claimants 
in the development of facts pertinent to their claims, and VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  See 38 U.S.C.A. 
§ 5103A(d)(2); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the conflicting evidence and opinions, and in 
order to afford the Veteran every consideration with her appeal, 
the Board believes that scheduling another VA examination for her 
claimed left foot disability is appropriate in this case.  See 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a remand is appropriate when an examination report 
is inadequate); see also Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  Therefore, the Board finds that obtaining an 
additional medical opinion would be beneficial in order to 
determine whether the Veteran's claimed left foot disability is 
related to her active duty service or service-connected left 
little toe disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of her claimed left foot 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed left foot disability 
is causally related to her active duty 
service or any incident therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed left foot disability 
is proximately due to or the result of 
her service-connected left little toe 
disability?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed left foot disability 
has been aggravated by her service-
connected left little toe disability?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner should also specifically attempt 
to reconcile the May 2009 private medical 
opinion and the April 2010 VA medical 
opinion.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on of entitlement to 
service connection for left foot disability 
should be readjudicated under both direct and 
secondary theories of service connection.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


